DETAILED ACTION
This Final Office Action is in response to amendment filed on 02/24/2022. Claims 1, 3-4, 6, 15 have been amended. Claims 8-14 and 16-20 have been cancelled. Claims 21-22 have been newly added. Claims 1-7, 15 and 21-22 remain pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 02/19/2020 are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/18/2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly an initialed and dated copy of Applicant's IDS form 1449 filed 01/18/2022 is attached to the instant Office action. 

Response to Amendment 
Applicant’s amendments to the Specification has overcome the objection previously set forth in the Non-Final Office Action mailed on 11/21/2021.
Applicant’s claims 1 and 15 amendments and claim 17 cancellation has overcome the claim objections previously set forth in the Non-Final Office Action mailed on 11/21/2021. 
 A Terminal Disclaimer is approved on 02/24/2022 for this application in view of co-pending application 16/794,280. Therefore, the Double Patenting rejection previously set forth in the Non-Final Office Action mailed on 11/21/2021 is withdrawn.

Response to Arguments 
Applicant stated “The amended claim is significantly different from any possible combination of Mohan and Niemi. More specifically, Niemi is cited by the Office Action as teaching multicast. However, such multicast fails to suggest using different shared symmetric session keys each being generated from a single master key but with different salts that are transmitted in plaintext where each the different shared symmetric session keys are used to encrypt and transmit the same communications that are to be multicast to different devices on different frequencies at the same time. As such, this claim element is lacking from Niemi, and hence from the combination as a whole as well. Thus, the Office Action's proposed combination does not have all of the elements of claim 1, and, as such, independent claim 1 is allowable over the proposed combination under 35 U.S.C. §103. As to the alleged motivation for combining the references, any such motivation is irrelevant at least because the references do not teach all of the claim features. Thus, even assuming that a person having ordinary skill in the art would be motivated to combine the references, such a combination would not result in all of the claim features. Accordingly, the claimed invention would not be obvious to a person having ordinary skill in the art.”
	With respect to the above arguments, examiner notes that Mohan discloses a server providing a salt to multiple remote devices, used for generating/deriving a different derived key for each device based on a secret key and the salt as disclosed in [0015, 0029-0030]. Examiner further notes that the salt provided to different devices, can be construed as first salt and second salt, etc., as the claim, as drafted, does not explicitly disclose that the first salt and second salt, etc., are different from each other. Furthermore, as described below, Madadugu, previously cited prior art, explicitly discloses in e.g. Col. 9 line 53-67 and Col. 10 line 1-10 different sets of nonces, i.e. random values, associated with different devices, to generate different session keys between each device and the server in order to establish cryptographic communications. Niemi further explicitly discloses a service of multicast communication. Examiner agrees that Mohan in view of Madadugu and Niemi do not disclose communication with different devices on different frequencies at the same time, however, the argument above is considered moot in light of a newly found prior art, Korber et. al. (WO 2008/006428 A1), which describes the communication with different devices, simultaneously, at different frequencies. Please see detailed rejection, rationale and motivation, below. 
Applicant further stated “Note, too, that Niemi is directed to a cellular communication arrangement and the instant disclosure and claims are not so directed. In addition, Mohan in paragraph 30 teaches to use a different derived key for each remote device. This teaches away from the invention as claimed which requires all devices on one frequency to use the same shared symmetric session key while all devices on different frequency to use a different shared symmetric session key. In this regard, a reference teaches away "when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken" in the claim. Galderma Labs., L.P. v. To/mar, Inc., 737 F.3d 731, 738 (Fed. Cir. 2013). More specifically, if a reference teaches away from the claimed invention, then one of ordinary skill in the art would not, and indeed, could not, combine that reference with any other reference to produce the invention as claimed. This is because, essentially, the reference itself suggests to not use the reference in a manner that could lead to the invention as claimed. Therefore, even if a reference does not teach away from combining it with another reference generally, if it teaches away from the invention as claimed, the resulting combination of the two references must perforce be something other than the claimed invention.” 
	With respect to the above arguments, Examiner notes that Mohan discloses in [0037] one of various communication connections that can be utilized between a server, i.e. master, and the various clients/devices, “may include a Local Area Network (LAN), a Wide Area Network (WAN), cellular, WiFi, Bluetooth, or other networks.”, which does not have to be a cellular communication. Examiner further notes that the claim, as drafted in independent claim 1, recites the possibility of one device in the recited plurality of devices, therefore, the method can be applied to only “one” first and “one” second device from the plurality of devices. Please see detailed rejection, rationale and motivation, to the independent claim 1.
	Applicant further stated “Independent claims 15 is rejected for substantially similar reasons as is claim 1 with regard to Mohan and Niemi. However, claim 15 has been amended to include limitations similar to amended claim 1 which avoids the rejection with respect to Mohan and Niemi. Accordingly, the above arguments are therefore essentially repeated, mutatis mutandis, and applied to claim 15. Thus, claim 15 is likewise allowable.
	There is also no proper motivation to make the proposed combination. First, the motivation to combine Mohan and Niemi is deficient for the reasons noted hereinabove. In addition, the Office Action has failed to teach or suggest  any reason to use multicast of Niemi in the downlink and the point-to-point communication of Modadugu in the uplink. Furthermore, Mohan already provides for point-to-point communication in the uplink, so there is no reason provided to introduce the additional complication of Modadugu when the functionality is already provided for by [Modadugu] Mohan… In this case, there is no motivation to combine Mohan and Niemi, let alone to add Modadugu to the mix.” 
	Examiner direct the applicant to the examiner’s response above. Furthermore, Modadugu discloses the plurality of devices communicating with server as disclosed in e.g. Col. 9 line 53-67 and Col. 10 line 1-10, described in the rationale below, and further discloses in e.g. Col 7 line 5-23 the use of the above method for downlink (server to client) and uplink (client to server) communication. Niemi discloses the extra service of multicasting communication in a secured fashion, where the server collectively communicating to multiple devices as opposed to individual client devices. Modadugu is introduced and distinguished from Mohan, where Modadugu explicitly discloses different sets of nonces/salts applied to different devices. Therefore, Modadugu discloses uplink and downlink communication between a server and a device, identified by its ID, where the communication is secured based on a session key calculated based on the sets of nonces associated with that particular device, where such method of Modadugu helps in protecting communication against attacks such as replay attacks. Therefore, the combination of Mohan in view of Niemi, to provide a secure service of multicast communication, and further in view of Modadugu to protect the communication against replay attacks, describes the above argued limitations.
	With respect to newly added claim 22, the newly found prior art described above, i.e. Korber discloses the use of different frequencies used for different groups of devices and the newly found prior art Liu et. al. (US 20110173435 A1) describes the group of nodes/devices utilizing one salt to generate the same key Please see detailed rejection, rationale and motivation, to the independent claim 22.  

Claim Objections
Claim 22 objected to because of the following informalities:  
Claim 22 recites “further comprising the steps of:”, “steps” has not been recited before. Examiner recommend deleting “the steps of”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mohan et. al. (US 20160142205 A1), hereinafter Mohan in view of Niemi et. al. (US 20050021945 A1), hereinafter Niemi, Modadugu (US 8615651 B1), hereinafter Modadugu and further in view of Korber et. al. (WO 2008/006428 A1), hereinafter Korber.

Regarding claim 1 (Currently Amended), Mohan teaches a method of secure key exchange between a master and a plurality of devices in a wireless communications network (Mohan discloses in [0017-0018] and Figure 2 a method of generating derived keys for secure communication between devices, e.g. server, and one of the plurality of devices as illustrated in Figure 2, [0018] “The salt and environmental variable may be provided via the server and used by the device in a processor or other circuitry to perform the hashing to arrive at the same derived key as derived by the server 200. Each device and the server use the same key to communicate, providing a secure communication mechanism.”, [0037] disclose wireless communication), the method comprising: 
generating, on said master, a first [and a second] salt, each of said first salt [and said second salt being] for downlink communications (Mohan [0017] “FIG. 2 is a block diagram illustrating a server 200 coupled via a network 210 to multiple devices 215, 220, and 225. Secret keys 230 are shown via a detachable connection 235, and are used with a salt and environmental variable which may be generated by server 200 or otherwise obtained, to generate derived keys.”, [0029] “The salt and environmental variable may be generated by the server”, where the server corresponds to the master, communication using salt to generate a derived key for communication from server/master to any device as disclosed in [0017-0018] corresponds to downlink communication); 
transmitting said first salt in [plaintext] to at least a first one of said plurality of devices over a first wireless communications link [on a first frequency] (Mohan [0018] “The salt and environmental variable may be provided via the server and used by the device in a processor or other circuitry to perform the hashing to arrive at the same derived key as derived by the server 200. Each device and the server use the same key to communicate, providing a secure communication mechanism.”, [0029] “The salt and environmental variable may be generated by the server or received by the server, and may be provided to a remote device via a network connection”, where the mechanism of providing the salt and arriving at the derived key involves multiple/plurality devices illustrated in Figure 2, such that they communicate securely with the server. [0030] “With multiple remote devices coupled to the server, a different secret key may be used, resulting in a different derived key for use in communicating with each different remote device.”, [0015] “the derived key 110 also may be used to identify the device, as it may be unique for each device.”, [0037] disclose wireless communication);
transmitting said [second] salt in [plaintext] to at least one of said plurality of devices [over a second wireless communications link on a second frequency] (Mohan [0017] “FIG. 2 is a block diagram illustrating a server 200 coupled via a network 210 to multiple devices 215, 220, and 225. Secret keys 230 are shown via a detachable connection 235, and are used with a salt and environmental variable which may be generated by server 200 or otherwise obtained, to generate derived keys. A separate secret key and hence derived key is used for each device to facilitate encrypted communications between the server 210 and the devices 215, 220, and 225.”, [0018] “The salt and environmental variable may be provided via the server and used by the device in a processor or other circuitry to perform the hashing to arrive at the same derived key as derived by the server 200. Each device and the server use the same key to communicate, providing a secure communication mechanism.”, [0030] “With multiple remote devices coupled to the server, a different secret key may be used, resulting in a different derived key for use in communicating with each different remote device.”, [0015] “the derived key 110 also may be used to identify the device, as it may be unique for each device.”. where in the case of multiple/plurality of devices communicating with the server as illustrated in Figure 2, the salt and environmental parameters are provided to each device);
generating, on said master, a first shared symmetric session key in accordance with said first salt and a master key [that is shared with at least the first one of said plurality of devices over the first wireless communications link on the first frequency] (Mohan [0030] “At 430, a derived key is generated using the secret key, the salt, and the environmental variable using a hash function. Both the server and remote device may generate the derived key using the same hash function. The derived key is stored for use at 440 at each device, including the server, and used at 450 for cryptographic communications between two devices that use the same key. With multiple remote devices coupled to the server”, where the same derived key between server and a device indicating symmetric cryptography, as further disclosed in [0024]); 

generating, on said master, a second shared symmetric session key in accordance with said [second] salt and the master key that [is also shared with at least the second one of said plurality of devices over the second wireless communications link on the second frequency] ((Mohan [0030] “At 430, a derived key is generated using the secret key, the salt, and the environmental variable using a hash function. Both the server and remote device may generate the derived key using the same hash function. The derived key is stored for use at 440 at each device, including the server, and used at 450 for cryptographic communications between two devices that use the same key. With multiple remote devices coupled to the server, a different secret key may be used, resulting in a different derived key for use in communicating with each different remote device.”, [0015] “the derived key 110 also may be used to identify the device, as it may be unique for each device.”, indicating that a second device deriving a different shared derived key, corresponding to second shared symmetric session key, where the same derived key between server and a device indicating symmetric cryptography, as further disclosed in [0024]);

storing said first shared symmetric session key for use in encrypting [multicast] communications that are to be transmitted from said master to be received by at least the first one of said plurality of devices [on said first frequency] (Mohan [0030] “The derived key is stored for use at 440 at each device, including the server, and used at 450 for cryptographic communications between two devices that use the same key. With multiple remote devices coupled to the server, a different secret key may be used, resulting in a different derived key for use in communicating with each different remote device. The server stores all the derived keys”); and

storing said second shared symmetric session key for use in encrypting the [multicast] communications that are to be transmitted from said master to be received by at least the second one of said plurality of devices [on said second frequency in parallel with the multicast communications that are to be transmitted from said master to at least the first one of said plurality of devices on said first frequency] (Mohan [0030] “The derived key is stored for use at 440 at each device, including the server, and used at 450 for cryptographic communications between two devices that use the same key. With multiple remote devices coupled to the server, a different secret key may be used, resulting in a different derived key for use in communicating with each different remote device. The server stores all the derived keys”, i.e. the one of the multiple different derived keys, where on key corresponds to the second device, is stored). 

While Mohan discloses the aforementioned limitations, where Mohan discloses server/master communicating with multiple/plurality of devices, where the communication is performed as unicast point-to-point communication, i.e. from the server to one device and vice versa, where the above technique of Mohan teaches how to derive a key using salt and a pre-shared secret key for securely communicating the server/master with the plurality of devices, Mohan further discloses providing the salt to plurality of devices, where the salt is provided in only one of two finite forms, i.e. either unencrypted/plaintext or encrypted form, which would have been obvious for one of ordinary skill in the art before the effective date of the claimed invention to use one of the two finite forms, where a salt and an environmental variable is provided to multiple devices to generate a different derived key for each device, where the salt that is sent to multiple devices can be construed as multiple salts, first salt, second salt, etc., are provided to first device, second device, etc.,  however, Mohan does not explicitly disclose the below limitation where a salt is in plaintext form and multicast communication, where the multicast is point-to-multipoint communication, as opposed to unicast (point-to-point communication), second salt, and communication utilizing different frequencies.
Niemi discloses transmitting said salt in plaintext to said plurality of devices (Niemi [0046] “…a session key may be calculated from a shared key and a random number, the session key being used as a further input parameter of the encryption algorithm, and the random number may be updated and sent to the plurality of user entities at certain times.”, [0048] “Furthermore, the random number may be delivered unencrypted to the plurality of users. Thus, the procedure can be simplified since no extra encryption/decryption of the random number is necessary.”),
Niemi further discloses multicast communication (Niemi [0058] “FIG. 1 illustrates a simplified example, wherein a multicast service provider sends messages to a plurality of UE's (User Entities) A to M by using multicast. UE's A to G are located in a cell C1, whereas UE's H to M are located in a cell C2.”),
Niemi further discloses shared key shared by a plurality of devices (Niemi [0049] “The shared key may be delivered to the plurality of users via a secure channel using a point-to-point connection. Thus, the security can be improved, since the shared key is not sent via multicast.”, [0148] “a shared key (Ks) should be delivered to all such potential receivers that will participate a certain PTM session.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohan to incorporate the teaching of Niemi to utilize the above features, with the motivation of providing multicast services (i.e. point-to-multipoint services) in a secure manner and using unencrypted random number for simplifying procedure and avoid extra encryption/decryption, and improving security, as recognized by (Niemi [0013, 0048-0049]).
Mohan in view of Niemi do not disclose the below limitations.
Madadugu discloses generating first salt and second salt for communications and transmitting second salt and generating a second shared symmetric session key in accordance with said second salt and the master key (Madadugu Col. 4 line 18-34  “…the client device 102 generates a session key for the first communication session using the master key and the second nonce provided by the server 104… the session key is generated using the first nonce and the master key…The client device 102 uses the session key to encrypt future communications for the first communication session. Generating a new session key based on one or more nonces that are unique to the first communication session can ensure that the encryption used for the first communication session is unique to the first communication session and cannot be used for future communication sessions between the server 104 and the client device 102.”, where the server creates the same key session as disclosed in  Col. 4 line 35-44 “…the server 104 uses one or both of the first and second nonces in combination with the master key to also generate the session key. After the initial communication and the response communication have been sent and received, both the client device 102 and server 104 will have both the first and second nonces as well as the master key. This allows the server 104 to generate the same session key as the client device 102. The server 104 uses the session key to encrypt future communications for the first communication session.”, where the client device can be a cell phone as disclosed in Col. 9 line 17 indicating the communication is a wireless communication,
Madadugu further discloses the server communicating with multiple devices after the server setting up a session key with each device, where the session key is generated based on one or two nonces agreed upon between the server and each device, where the server keep track of nonces associated with each device in a nonce look-up table 204 illustrated in Figure 2, Col. 9 line 53-67 and Col. 10 line 1-10 “The nonce generator 202 can associate additional information with the nonces. For example, the nonce look-up table 204 can be used to organize the nonces into sets of nonces. Each nonce look-up table 204 can be associated with a set ID for a set of nonces…the nonce look-up table 204 can associate index numbers or nonce IDs with the nonces. The index numbers of nonce IDs can be used to identified nonces using nonce indicators received in communications from other devices…the nonce look-up table 204 can associate device IDs with the nonces. The device IDs can indicate devices that are associated with the nonces…if a nonce indicator is received from a device that has a device ID that is different from the device ID associated with the nonce indicated by the nonce indicator, the server 200 can identify the nonce as invalid…The server 200 can provide the nonces stored in the nonce look-up table 204 to devices that are capable of communicating with the server 200. For example, during an initial communication session with a device, the server 200 can select a set of nonces from the nonce look-up table 204 and provide the set of nonces to the device.”, where a selected nonces are provided from the server to a device, where the selected nonces are associated with the device ID, therefore, in order to establish a session communication between the server and a device, a session key is created based on the nonces initially associated with the device, provided to the device and stored in the nonce look-up table 204. The nonces associated with the first device ID to create a first session key for communication with the first device, corresponds to the first salt,  the nonces associated with the second device ID to create a second session key for communication with the second device, corresponds to the second salt, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohan in view of Niemi to incorporate the teaching of Madadugu to utilize the above feature, with the motivation of protection against attack and use of minimal initiation, or handshake, communications, as recognized by (Madadugu Col.2 line 28-40).
Mohan in view of Niemi and Madadugu do not disclose the below limitations.
Korber discloses transmitting and communicating with at least a first one of said plurality of devices over a first wireless communications link on a first frequency and transmitting and communicating with to at least one of said plurality of devices over a second wireless communications link on a second frequency (Korber discloses in Page 2 line 27-9“An important advantage of the invention is that a faster data transmission is possible by combining the data transmission by means of different frequencies (FDMA method) with the time-shifted data transmission method (TDMA transmission) with a significantly larger number of participants.”, Page 3 line 16-17 “Figure 1 is a schematic representation of a base station, which interacts wirelessly with three groups of sensor / actuator modules with different transmission frequencies and Figure 2 is a more detailed representation of a sensor / actuator module.”, Page 4 line 16-17 “The data transmission from radio transceivers 16 to 18 with different frequencies or differently polarized antennas can take place simultaneously in the so-called FDMA method (Frequency Division Multiple Access).”),
communications that are to be transmitted from said master to be received by at least the second one of said plurality of devices on said second frequency in parallel with the communications that are to be transmitted from said master to at least the first one of said plurality of devices on said first frequency (Korber Page 4 line 16-17 “The data transmission from radio transceivers 16 to 18 with different frequencies or differently polarized antennas can take place simultaneously in the so-called FDMA method (Frequency Division Multiple Access).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohan in view of Niemi and Madadugu to incorporate the teaching of Korber to utilize the above feature, with the motivation of allowing variable design and optimization of the radio control system on the basis of the respective requirements for transmission security or transmission speed, as recognized by (Korber Abstract).

Regarding claim 3 (Currently Amended), Mohan in view of Niemi, Madadugu and Korber teaches the method according to claim 1, wherein said shared master key is generated on said master and transmitted [securely] to each of said plurality of devices (Mohan [0032] “The secret keys may be received from an administrator or otherwise generated by the server, such as randomly generated.”, where the secret key is provided/transmitted to devices as disclosed in [0029].).
Mohan discloses the above limitations; however, Mohan does not explicitly disclose secure transmission. 
 Niemi discloses secure transmission of keys (Niemi [0049] “The shared key may be delivered to the plurality of users via a secure channel using a point-to-point connection. Thus, the security can be improved, since the shared key is not sent via multicast.”, [0148] “a shared key (Ks) should be delivered to all such potential receivers that will participate a certain PTM session.”, [0148] “It is assumed that such a secure Ks delivery mechanism exists and Ks is stored in the MS in such a way that the user cannot have direct access to it (stored e.g. on USIM or in a terminal memory that is not accessible for the user). This way the user may not forward Ks to illegitimate parties. Ks could be valid for some predefined time period, e.g. a day or a week.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohan to incorporate the teaching of Niemi to utilize the above features, with the motivation of securely delivering and storing keys such that no forwarding of keys to illegitimate users as recognized by (Niemi [0013, 0048-0049, 0148]).

Regarding claim 4 (Currently Amended), Mohan in view of Niemi, Madadugu and Korber teaches the method according to claim 1, wherein said master generates said first shared symmetric session key from said first salt and said shared master key using a key derivation function and generates said second shared symmetric session key from said [second] salt and said shared master key using the key derivation function (Mohan [0024] “The web server can use a new environmental variable to generate new derived keys and share the new environmental variable with the device. The device will also calculate the same new derived key and symmetric cryptography can be achieved.”, [0030] “At 430, a derived key is generated using the secret key, the salt, and the environmental variable using a hash function. Both the server and remote device may generate the derived key using the same hash function. The derived key is stored for use at 440 at each device, including the server, and used at 450 for cryptographic communications between two devices that use the same key. With multiple remote devices coupled to the server”, [0030] “With multiple remote devices coupled to the server, a different secret key may be used, resulting in a different derived key for use in communicating with each different remote device.”, [0015] “the derived key 110 also may be used to identify the device, as it may be unique for each device.”).
Mohan in view of Niemi disclose the aforementioned limitations, where Mohan teaches a salt and an environmental variable is provided to multiple devices to generate a different derived key for each device, where the salt that is sent to multiple devices can be construed as multiple salts, first salt, second salt, etc., are provided to first device, second device, etc., however, Mohan in view of Niemi do not explicitly disclose second salt.
Madadugu discloses the second salt as described in claim 1. Rationale and motivation in claim 1 apply.

Regarding claim 5, Mohan in view of Niemi, Madadugu and Korber teaches the method according to claim 4, wherein said key derivation function comprises one or more iterations of a secure hash algorithm (SHA) function whose inputs comprise said salt and said shared master key (Mohan [0016, 0019] and Figures 1 and 3 illustrate the salt and secret/shared key between devices are inputs to a hash function to generated a derived key used for cryptographic operations on communications between devices).  

Regarding claim 6 (Currently Amended), Mohan in view of Niemi, Madadugu and Korber teaches the method according to claim 1, wherein generating said first shared symmetric session key and said second shared symmetric session key is performed periodically (Mohan [0024] “[0024] As the keys age, they become more vulnerable to compromise because an adversary can launch a known cipher text attack if enough encrypted packets are known to the adversary. To counter this attack, the derived secret key can be updated periodically.”).

Regarding claim 21 (New), Mohan in view of Niemi, Madadugu and Korber teaches the method according to claim 1, wherein the wireless communications network is a non-cellular network (Mohan discloses in [0037] “The communication connection may include a Local Area Network (LAN), a Wide Area Network (WAN), cellular, WiFi, Bluetooth, or other networks.”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mohan et. al. (US 20160142205 A1), hereinafter Mohan in view of Niemi et. al. (US 20050021945 A1), hereinafter Niemi, Modadugu (US 8615651 B1), hereinafter Modadugu and further in view of Korber et. al. (WO 2008/006428 A1), hereinafter Korber, and further in view of Xiao et. al (US 20160294802 A1), hereinafter Xiao.

Regarding claim 2 (Original), Mohan in view of Niemi, Madadugu and Korber teaches the method according to claim 1, 
Mohan teaches utilizing a salt, where the salt [0016] is a randomly generated number, where randomly generated number on a computer may be generated by unpredictable physical means, e.g. atmospheric noise, which is then described as true random number, or generated by mathematical means, which is then described as pseudo-random number, which would make it obvious for one of ordinary skill in the art to choose from and try two finite method to generate a salt, however, Mohan in view of Niemi, Madadugu and Korber do not explicitly teach pseudo-random generation means utilizing cryptographically secure pseudo-random number.
Xiao discloses wherein said salt is generated utilizing a cryptographically secure pseudo-random number generator (CSPRNG) (Xiao [0038] “Each salt value is typically generated using a cryptographically secure pseudo-random number generator (CSPRNG)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohan in view of Niemi to incorporate the teaching of Xiao to utilize the above feature, with the motivation of impeding and frustrating attacks, as recognized by (Xiao [0038]).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mohan et. al. (US 20160142205 A1), hereinafter Mohan in view of Niemi et. al. (US 20050021945 A1), hereinafter Niemi, Modadugu (US 8615651 B1), hereinafter Modadugu and further in view of Korber et. al. (WO 2008/006428 A1), hereinafter Korber, and further in view of Levy (US 9853811 B1), hereinafter Levy.

Regarding claim 7 (Original), Mohan in view of Niemi, Madadugu and Korber teaches the method according to claim 1, wherein said shared symmetric session key is generated when said master detects that a number of downlink [bits] encrypted exceeds a threshold (Mohan [0031] “…This allows a change of keys used for communications after a significant volume of communications has made it less difficult to reverse engineer the previously used derived key. The generation of a further derived key may be instigated based on a selected number of communications or time using the previous key, or upon discovery of an increased number or success of attacks.”, 
While Mohan discloses the aforementioned limitations, where the selected number of communications may correspond to the number of bits of the selected number of communication since all communications are represented by data of bits/bytes between devices, however, Mohan in view of Niemi, Madadugu and Korber do not explicitly teach number of bits.
Levy discloses detects that a number of downlink bits encrypted exceeds a threshold (Levy Col. 10 line 42-60 “…the key management system 206 may be configured to determine an amount by which a key usage limit has been exceeded and may perform a process to take corrective action such that, after performance of the process, there is compliance with the key usage limit that was temporarily exceeded. As noted, the performance of the corrective action may restore an amount of data encrypted under the key to a level that would have been attained had the cryptographic key usage limit not been exceeded. In some examples, the key management system 206 may decrypt a sufficient amount of data using the old cryptographic key (i.e., the cryptographic key whose collective usage exceeded the usage limit) and may re-encrypt the decrypted data using the new cryptographic key (i.e., the cryptographic key that replaced the old cryptographic key) or another cryptographic key. The amount of data re-encrypted in this manner, may be sufficient such that the amount of data remaining in persistent storage encrypted under the old cryptographic key is in compliance with the usage limit.”, Col. 11 line 4-8 “Example cryptographic key usage measurements may be based, at least in part, on a number of bits or other units of encrypted data, a collective amount of time devices have access to the cryptographic key for performance of encryption operations and the like.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohan in view of Niemi, Madadugu and Korber to incorporate the teaching of Levy to utilize the above feature, with the motivation of preventing various types of cryptographic attacks, as recognized by (Levy Col. 2 line 37-51).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mohan et. al. (US 20160142205 A1), hereinafter Mohan in view of Niemi et. al. (US 20050021945 A1), hereinafter Niemi, Modadugu (US 8615651 B1), hereinafter Modadugu, Korber et. al. (WO 2008/006428 A1), hereinafter Korber, and further in view of Liu et. al. (US 20110173435 A1), hereinafter Liu.

Regarding claim 22 (New), Mohan in view of Niemi, Madadugu and Korber teaches the method according to claim 1, further comprising the steps of:
transmitting said first salt in [plaintext] to at least a third one of said plurality of devices over the first wireless communications link [on the first frequency]; and
sharing, by said master, the first shared symmetric session key with said [third] one of said plurality of devices over the first wireless communications link [on the first frequency] (Mohan [0018] “The salt and environmental variable may be provided via the server and used by the device in a processor or other circuitry to perform the hashing to arrive at the same derived key as derived by the server 200. Each device and the server use the same key to communicate, providing a secure communication mechanism.”, [0029] “The salt and environmental variable may be generated by the server or received by the server, and may be provided to a remote device via a network connection”, where the mechanism of providing the salt and arriving at the derived key involves multiple/plurality devices illustrated in Figure 2, such that they communicate securely with the server. [0030] “With multiple remote devices coupled to the server, a different secret key may be used, resulting in a different derived key for use in communicating with each different remote device.”, [0015] “the derived key 110 also may be used to identify the device, as it may be unique for each device.”, [0037] disclose wireless communication, where the salt is transmitted to multiple devices, including a third device); 
whereby said [third] one of said plurality of devices can employ said first shared symmetric session key to decrypt the [multicast] communications that are to be transmitted from said master [on said first frequency] (Mohan [0030] “At 430, a derived key is generated using the secret key, the salt, and the environmental variable using a hash function. Both the server and remote device may generate the derived key using the same hash function. The derived key is stored for use at 440 at each device, including the server, and used at 450 for cryptographic communications between two devices that use the same key. With multiple remote devices coupled to the server”, where such cryptographic communication between two devices, e.g. server and one of the plurality of the client devices, using symmetric key, indicate encryption/decryption at both ends using the symmetric key for secure cryptographic communication).
 Mohan discloses the above limitations; however, Mohan does not explicitly disclose multicast and salt in plaintext form. Niemi explicitly disclose multicast communication and salt in plaintext form, rationale and motivation in claim 1 apply.
Mohan in view of Niemi, Madadugu do not disclose the communication of different frequencies.
Korber discloses the communication of different frequencies, rationale and motivation in claim 1 apply. 
 Mohan in view of Niemi, Madadugu and Korber disclose the above limitations, where Mohan discloses the generation of a key on each device based on a salt transmitted to multiple/plurality of devices, including a 3rd device, where the 3rd device would have a different key from the e.g. 1st device, however, Mohan does not explicitly disclose that the salt transmitted to the multiple/plurality of devices, including a 3rd device, to generate the same key used by the e.g. first device.
Liu discloses sharing a key with the third device for communication (Liu [0024] “…the SALT is the same for all nodes seeking admission to the network. In addition, one network user determined password is used throughout the network. Accordingly, the same static keys are used for the admission process employed by all of the nodes that are granted admission to the network. The static key is calculated by applying a process known as "RFC 2898/PKCS#5" (as defined by RSA labs). The values of the SALT, the network password and an encoded string are used by the RFC 2898/PKCS#5 process to perform the calculation.”, where the salt is obtained from an NC node, and the calculated static key is used for cryptographic communication as disclosed in [0015], where the nodes receiving the same node, one of which is the 3rd device, used for a key calculation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohan in view of Niemi, Madadugu and Korber to incorporate the teaching of Liu to utilize the above feature, with the motivation of admitting new node in a particular network, as recognized by (Liu Abstract).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mohan et. al. (US 20160142205 A1), hereinafter Mohan in view of Modadugu (US 8615651 B1), hereinafter Modadugu, and further in view of Niemi et. al. (US 20050021945 A1), hereinafter Niemi, and further in view of Korber et. al. (WO 2008/006428 A1), hereinafter Korber.

Regarding claim 15, Mohan teaches a method of secure key exchange between a master and a plurality of devices in a wireless communications network (Mohan discloses in [0017-0018] and Figure 2 a method of generating derived keys for secure communication between devices, e.g. server and one of the plurality of devices as illustrated in Figure 2, [0018] “The salt and environmental variable may be provided via the server and used by the device in a processor or other circuitry to perform the hashing to arrive at the same derived key as derived by the server 200. Each device and the server use the same key to communicate, providing a secure communication mechanism.”, [0037] disclose wireless communication), the method comprising: 
generating a first salt [and a second salt], each of said first salt [and said second salt] being for downlink communications; transmitting said first salt in [plaintext] to at least a first one of said plurality of devices over a first wireless communications link [on a first frequency] (Mohan [0029] “The salt and environmental variable may be generated by the server or received by the server, and may be provided to a remote device via a network connection ”, where the mechanism of providing the salt and arriving at the derived key involves multiple/plurality devices illustrated in Figure 2, such that they communicate securely with the server. [0030] “With multiple remote devices coupled to the server, a different secret key may be used, resulting in a different derived key for use in communicating with each different remote device.”, a derived key for communication from server/master to any device as disclosed in [0017-0018] corresponds to downlink and uplink communication, [0037] disclose wireless communication); 
transmitting said [second] salt in [plaintext] to at least a second one of said plurality of devices over a second wireless communications link [on a second frequency] (Mohan [0017] “FIG. 2 is a block diagram illustrating a server 200 coupled via a network 210 to multiple devices 215, 220, and 225. Secret keys 230 are shown via a detachable connection 235, and are used with a salt and environmental variable which may be generated by server 200 or otherwise obtained, to generate derived keys. A separate secret key and hence derived key is used for each device to facilitate encrypted communications between the server 210 and the devices 215, 220, and 225.”, [0018] “The salt and environmental variable may be provided via the server and used by the device in a processor or other circuitry to perform the hashing to arrive at the same derived key as derived by the server 200. Each device and the server use the same key to communicate, providing a secure communication mechanism.”, [0030] “With multiple remote devices coupled to the server, a different secret key may be used, resulting in a different derived key for use in communicating with each different remote device.”, [0015] “the derived key 110 also may be used to identify the device, as it may be unique for each device.”. where in the case of multiple/plurality of devices communicating with the server as illustrated in Figure 2, the salt and environmental parameters are provided to each device);

generating a first downlink symmetric session key in accordance with said first salt and a shared master key (Mohan [0030] “At 430, a derived key is generated using the secret key, the salt, and the environmental variable using a hash function. Both the server and remote device may generate the derived key using the same hash function. The derived key is stored for use at 440 at each device, including the server, and used at 450 for cryptographic communications between two devices that use the same key. With multiple remote devices coupled to the server”, where the downlink communication corresponds to communication from the server to devices); 
generating a second downlink symmetric session key in accordance with said [second] salt and the shared master key (Mohan [0030] “At 430, a derived key is generated using the secret key, the salt, and the environmental variable using a hash function. Both the server and remote device may generate the derived key using the same hash function. The derived key is stored for use at 440 at each device, including the server, and used at 450 for cryptographic communications between two devices that use the same key. With multiple remote devices coupled to the server, a different secret key may be used, resulting in a different derived key for use in communicating with each different remote device.”, [0015] “the derived key 110 also may be used to identify the device, as it may be unique for each device.”, indicating that a second device deriving a different shared derived key, corresponding to second shared symmetric session key, where the same derived key between server and a device indicating symmetric cryptography, as further disclosed in [0024]);
storing said first downlink symmetric session key for use in encrypting [multicast] communications that are to be transmitted from said master to be received by the at least the first one of said plurality of devices [on said first frequency] (Mohan [0030] “The derived key is stored for use at 440 at each device, including the server, and used at 450 for cryptographic communications between two devices that use the same key. With multiple remote devices coupled to the server, a different secret key may be used, resulting in a different derived key for use in communicating with each different remote device. The server stores all the derived keys”, where the cryptographic communication includes encrypting and decrypting communications); 
storing said second downlink symmetric session key for use in encrypting said [multicast] communications that are to be transmitted from said master to be received by at least the second one of said plurality of devices [on said second frequency in parallel with the multicast communications that are to be transmitted from said master to at least the first one of said plurality of devices on said first frequency] (Mohan [0030] “The derived key is stored for use at 440 at each device, including the server, and used at 450 for cryptographic communications between two devices that use the same key. With multiple remote devices coupled to the server, a different secret key may be used, resulting in a different derived key for use in communicating with each different remote device. The server stores all the derived keys”, i.e. the one of the multiple different derived keys, where on key corresponds to the second device, is stored);

Mohan discloses the above limitations, and further disclose communication between server and plurality of client devices using wireless cryptographic communication, however, Mohan does not disclose the below limitations. Emphasis in Italic.
Madadugu discloses generating first salt and second salt for communications, and transmitting second salt and generating a second shared symmetric session key in accordance with said second salt and the master key (Madadugu Col. 4 line 18-34  “…the client device 102 generates a session key for the first communication session using the master key and the second nonce provided by the server 104… the session key is generated using the first nonce and the master key…The client device 102 uses the session key to encrypt future communications for the first communication session. Generating a new session key based on one or more nonces that are unique to the first communication session can ensure that the encryption used for the first communication session is unique to the first communication session and cannot be used for future communication sessions between the server 104 and the client device 102.”, where the server creates the same key session as disclosed in  Col. 4 line 35-44 “…the server 104 uses one or both of the first and second nonces in combination with the master key to also generate the session key. After the initial communication and the response communication have been sent and received, both the client device 102 and server 104 will have both the first and second nonces as well as the master key. This allows the server 104 to generate the same session key as the client device 102. The server 104 uses the session key to encrypt future communications for the first communication session.”, where the client device can be a cell phone as disclosed in Col. 9 line 17 indicating the communication is a wireless communication,
Madadugu discloses the server communicating with multiple devices after the server setting up a session key with each device, where the session key is generated based on one or two nonces agreed upon between the server and each device, where the server keep track of nonces associated with each device in a nonce look-up table 204 illustrated in Figure 2, Col. 9 line 53-67 and Col. 10 line 1-10 “The nonce generator 202 can associate additional information with the nonces. For example, the nonce look-up table 204 can be used to organize the nonces into sets of nonces. Each nonce look-up table 204 can be associated with a set ID for a set of nonces…the nonce look-up table 204 can associate index numbers or nonce IDs with the nonces. The index numbers of nonce IDs can be used to identified nonces using nonce indicators received in communications from other devices…the nonce look-up table 204 can associate device IDs with the nonces. The device IDs can indicate devices that are associated with the nonces…if a nonce indicator is received from a device that has a device ID that is different from the device ID associated with the nonce indicated by the nonce indicator, the server 200 can identify the nonce as invalid…The server 200 can provide the nonces stored in the nonce look-up table 204 to devices that are capable of communicating with the server 200. For example, during an initial communication session with a device, the server 200 can select a set of nonces from the nonce look-up table 204 and provide the set of nonces to the device.”, where a selected nonces are provided from the server to a device, where the selected nonces are associated with the device ID, therefore, in order to establish a session communication between the server and a device, a session key is created based on the nonces associated with the device, provided to the device and stored in the nonce look-up table 204. The nonces associated with the first device ID to create a first session key for communication with the first device, corresponds to the first salt,  the nonces associated with the second device ID to create a second session key for communication with the second device, corresponds to the second salt, etc.,
Col 7 line 5-23 discloses the use of the above method for downlink (server to client) and uplink (client to server) communication).
Madadugu further disclose generating a plurality of third salts for uplink communications, one for each device (Madadugu Col.3 line 46-54 “The server 104 can respond to the initial communication received from the client device 102 with a response communication. The response communication can include, for example, a second nonce and a session ID…the second nonce is the same as the first nonce sent by the client device 102…the second nonce is different than the first nonce sent by the client device 102…the second nonce is a random value.”, 
Col. 6 line 58-61 “…the database 110 is used to store a plurality of sets of nonces where each set of nonces is associated with a different        client device that is capable of communicating with the server 104.”, 
Col. 13 line 24-28 “The server 502 includes various modules, e.g. executable software programs, including an nonce generator 504 for generating nonces to be used to generate unique session keys for communications between the server 502 and the client computers 590.”
where the server/master responds to client attempting to establish a session and communicate with the server/master, by transmitting to the client device a nonce/salt, i.e. random value corresponding to a salt, where the set of nonce to one client device is different from another client device, 
where uplink communication corresponds to communication from one of the devices to the server/master, disclosed in Col 7 line 5-23,
where a random number nonce disclosed by Madadugu corresponds to a salt, consistent with the instant application in e.g. [0018] where the salt is a number randomly generated,
where the database 110 is used to store a plurality of sets of nonces where each set of nonces is associated with a different client device, therefore, each set of nonces generated for each device may include plurality of salts, and there are a plurality of sets of nonces, including a third salt, for a plurality of devices, the sets of nonces used for uplink communication, i.e. different client devices communicating with the server as disclosed in Col 7 line 5-23); 
transmitting said plurality of third salts [in plaintext] to respective devices over said wireless communications link (Madadugu Col. 6 line 58-61 “…the database 110 is used to store a plurality of sets of nonces where each set of nonces is associated with a different  client device that is capable of communicating with the server 104.”, Col. 4 line 18-34  “…the client device 102 generates a session key for the first communication session using the master key and the second nonce provided by the server 104. In other implementations, the session key is generated using the first nonce and the master key…The client device 102 uses the session key to encrypt future communications for the first communication session. Generating a new session key based on one or more nonces that are unique to the first communication session can ensure that the encryption used for the first communication session is unique to the first communication session and cannot be used for future communication sessions between the server 104 and the client device 102.”, where the server creates the same key session as disclosed in 
Col. 4 line 35-44 “…the server 104 uses one or both of the first and second nonces in combination with the master key to also generate the session key. After the initial communication and the response communication have been sent and received, both the client device 102 and server 104 will have both the first and second nonces as well as the master key. This allows the server 104 to generate the same session key as the client device 102. The server 104 uses the session key to encrypt future communications for the first communication session.”,
Col. 9 line 53-67 and Col. 10 line 1-10 “The server 200 can provide the nonces stored in the nonce look-up table 204 to devices that are capable of communicating with the server 200…”
where the client device can be a cell phone as disclosed in Col. 9 line 17 indicating the communication is a wireless communication); 
generating a plurality of uplink symmetric session keys, each uplink third salts and a shared device key (Madadugu Col. 4 line 35-44 “…the server 104 uses one or both of the first and second nonces in combination with the master key to also generate the session key. After the initial communication and the response communication have been sent and received, both the client device 102 and server 104 will have both the first and second nonces as well as the master key. This allows the server 104 to generate the same session key as the client device 102. The server 104 uses the session key to encrypt future communications for the first communication session.”, 
where the session key for the particular session communication between the server and the particular client device is generated based on the particular nonce associated with the particular client device and provided by the server, and a master key that may be initially provided by the particular client device, corresponding the device key, Col. 4 line 4-5 “The client device 102 can provide the master key to the server 104.”, Col. 10 line 34-37 “…the session key generator 206 can use a master key associated with a device in combination with a nonce to generate a session key for a communication session with the device.”, on each session, a particular uplink symmetric session key is generated on the server and the respective device to enable cryptographic session communication, Col. 9 line 53-67 and Col. 10 line 1-10 “The server 200 can provide the nonces stored in the nonce look-up table 204 to devices that are capable of communicating with the server 200…”, Col 7 line 5-23 discloses uplink communication); and 
storing said plurality of uplink symmetric session keys for use in decrypting unicast communications from each respective device to said master (Madadugu Col. 4 line 35-44 “…the server 104 uses one or both of the first and second nonces in combination with the master key to also generate the session key. After the initial communication and the response communication have been sent and received, both the client device 102 and server 104 will have both the first and second nonces as well as the master key. This allows the server 104 to generate the same session key as the client device 102. The server 104 uses the session key to encrypt future communications for the first communication session.”, where encrypting future communications indicating storing session key on the respective client and server, where the server stores plurality of session keys, which may be sequentially stored, based on the particular session and particular client device communicating with the server/master, Col 7 line 5-23 discloses decrypting communication from a device to the server, indicating storing the decryption key at the server/master).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohan to incorporate the teaching of Madadugu to utilize the above feature, with the motivation of protecting communication against attacks such as replay attacks , as recognized by (Madadugu Col. 2 line 28-33).
Mohan in view of Madadugu do not disclose the below limitations.
Niemi discloses transmitting said salt in plaintext to said plurality of devices (Niemi [0046] “…a session key may be calculated from a shared key and a random number, the session key being used as a further input parameter of the encryption algorithm, and the random number may be updated and sent to the plurality of user entities at certain times.”, [0048] “Furthermore, the random number may be delivered unencrypted to the plurality of users. Thus, the procedure can be simplified since no extra encryption/decryption of the random number is necessary.”),
Niemi further discloses multicast communication (Niemi [0058] “FIG. 1 illustrates a simplified example, wherein a multicast service provider sends messages to a plurality of UE's (User Entities) A to M by using multicast. UE's A to G are located in a cell C1, whereas UE's H to M are located in a cell C2.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohan to incorporate the teaching of Niemi to utilize the above features, with the motivation of providing multicast services (i.e. point-to-multipoint services) in a secure manner and using unencrypted random number for simplifying procedure and avoid extra encryption/decryption, as recognized by (Niemi [0013, 0048]).
Mohan in view of Madadugu and Niemi do not disclose the below limitations.
Korber discloses transmitting and communicating with at least a first one of said plurality of devices over a first wireless communications link on a first frequency and transmitting and communicating with to at least one of said plurality of devices over a second wireless communications link on a second frequency (Korber discloses in Page 2 line 27-9“An important advantage of the invention is that a faster data transmission is possible by combining the data transmission by means of different frequencies (FDMA method) with the time-shifted data transmission method (TDMA transmission) with a significantly larger number of participants.”, Page 3 line 16-17 “Figure 1 is a schematic representation of a base station, which interacts wirelessly with three groups of sensor / actuator modules with different transmission frequencies and Figure 2 is a more detailed representation of a sensor / actuator module.”, Page 4 line 16-17 “The data transmission from radio transceivers 16 to 18 with different frequencies or differently polarized antennas can take place simultaneously in the so-called FDMA method (Frequency Division Multiple Access).”),
communications that are to be transmitted from said master to be received by at least the second one of said plurality of devices on said second frequency in parallel with the communications that are to be transmitted from said master to at least the first one of said plurality of devices on said first frequency (Korber Page 4 line 16-17 “The data transmission from radio transceivers 16 to 18 with different frequencies or differently polarized antennas can take place simultaneously in the so-called FDMA method (Frequency Division Multiple Access).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mohan in view of Madadugu and Niemi to incorporate the teaching of Korber to utilize the above feature, with the motivation of allowing variable design and optimization of the radio control system on the basis of the respective requirements for transmission security or transmission speed, as recognized by (Korber Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705. The examiner can normally be reached Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASSAM A NOAMAN/Examiner, Art Unit 2497                                                                                                                                                                                                        /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497